                Case 20-04065-hb                  Doc 1     Filed 11/02/20 Entered 11/02/20 07:24:41                             Desc Main
                                                            Document      Page 1 of 11

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF SOUTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                A-1 Properties, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  236 Keeneland Way                                               PO Box 25804
                                  Greer, SC 29651                                                 Greenville, SC 29616
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Greenville                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 20-04065-hb                   Doc 1        Filed 11/02/20 Entered 11/02/20 07:24:41                                   Desc Main
                                                                 Document      Page 2 of 11
Debtor    A-1 Properties, LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                                 Sole Member of
     attach a separate list                       Debtor     Mark Randolph Eskew                                             Relationship            LLC
                                                  District   South Carolina                When       5/08/20                Case number, if known   20-02087

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 20-04065-hb   Doc 1      Filed 11/02/20 Entered 11/02/20 07:24:41                   Desc Main
                                              Document      Page 3 of 11
Debtor   A-1 Properties, LLC                                                    Case number (if known)
         Name




Official Form 201              Voluntary Petition for Non-Individuals Filing for Bankruptcy                          page 3
                Case 20-04065-hb                Doc 1        Filed 11/02/20 Entered 11/02/20 07:24:41                                 Desc Main
                                                             Document      Page 4 of 11
Debtor   A-1 Properties, LLC                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                 Case 20-04065-hb              Doc 1        Filed 11/02/20 Entered 11/02/20 07:24:41                                Desc Main
                                                            Document      Page 5 of 11
Debtor    A-1 Properties, LLC                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 2, 2020
                                                  MM / DD / YYYY


                             X   /s/ Mark Eskew                                                           Mark Eskew
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Member




18. Signature of attorney    X   /s/ Robert H. Cooper                                                      Date November 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert H. Cooper
                                 Printed name

                                 The Cooper Law Firm
                                 Firm name

                                 150 Milestone Way, Ste B
                                 Greenville, SC 29615
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     864-271-9911                  Email address      rhcooper@thecooperlawfirm.com

                                 05670 SC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Case 20-04065-hb   Doc 1   Filed 11/02/20 Entered 11/02/20 07:24:41   Desc Main
                           Document      Page 6 of 11
Case 20-04065-hb   Doc 1   Filed 11/02/20 Entered 11/02/20 07:24:41   Desc Main
                           Document      Page 7 of 11
                    Case 20-04065-hb                      Doc 1       Filed 11/02/20 Entered 11/02/20 07:24:41                                        Desc Main
                                                                      Document      Page 8 of 11

 Fill in this information to identify the case:
 Debtor name A-1 Properties, LLC
 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 -NONE-




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 20-04065-hb                       Doc 1           Filed 11/02/20 Entered 11/02/20 07:24:41             Desc Main
                                                                     Document      Page 9 of 11


                                                   LOCAL OFFICIAL FORM 1007-1(b) TO SC LBR 1007-1

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      A-1 Properties, LLC                                                                           Case No.
                                                                                   Debtor(s)              Chapter    11


                                           CERTIFICATION VERIFYING CREDITOR MATRIX
         The above named debtor, or attorney for the debtor if applicable, hereby certifies pursuant to South Carolina Local
Bankruptcy Rule 1007-1 that the master mailing list of creditors submitted either on computer diskette, electronically filed via
CM/ECF, or conventionally filed in a typed hard copy scannable format which has been compared to, and contains identical
information to, the debtor's schedules, statements and lists which are being filed at this time or as they currently exist in draft form.

            Master mailing list of creditors submitted via:

                        (a)                  computer diskette

                        (b)           scannable hard copy
                        (number of sheets submitted       )

                        (c)         X     electronic version filed via CM/ECF




 Date:       November 2, 2020                                           /s/ Mark Eskew
                                                                        Mark Eskew/Sole Member
                                                                        Signer/Title

 Date: November 2, 2020                                                 /s/ Robert H. Cooper
                                                                        Signature of Attorney
                                                                        Robert H. Cooper
                                                                        The Cooper Law Firm
                                                                        150 Milestone Way, Ste B
                                                                        Greenville, SC 29615
                                                                        864-271-9911 Fax: 864-232-5236
                                                                        Typed/Printed Name/Address/Telephone

                                                                        05670 SC
                                                                        District Court I.D. Number




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-04065-hb   Doc 1   Filed 11/02/20 Entered 11/02/20 07:24:41   Desc Main
                               Document     Page 10 of 11


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AUTOMONEY
                        6109 WHITE HORSE ROAD
                        GREENVILLE SC 29611


                        BRUCE KINGSMORE
                        101 N. MAIN STREET
                        GREENVILLE SC 29601


                        CBL STATE SAVINGS BANK
                        PO BOX 388
                        GREER SC 29652


                        GREENVILLE COUNTY TAX COLLECTOR
                        301 UNIVERSITY RIDGE
                        SUITE 700
                        GREENVILLE SC 29601


                        INTERNAL REVENUE SERVICE
                        CENTRALIZED INSOLVENCY OPERATION
                        PO BOX 7346
                        PHILADELPHIA PA 19101-7346


                        JOHNNY FLYNN
                        1 WHITTINGTON DRIVE
                        GREENVILLE SC 29615


                        MARK RANDOLPH ESKEW
                        236 KEENELAND WAY
                        GREER SC 29651


                        NEW VISION TRUST CUSTODIAN
                        C/O WEYMAN C. CARTER, ESQ.
                        104 SOUTH MAIN STREET, SUITE 700
                        GREENVILLE SC 29601


                        PATRICK THOMPSON
                        5 BIG LEVEL DRIVE
                        ASHEVILLE NC 28804


                        SC DEPT OF REV. & TAX
                        PO BOX 12265
                        COLUMBIA SC 29211
Case 20-04065-hb   Doc 1   Filed 11/02/20 Entered 11/02/20 07:24:41   Desc Main
                           Document     Page 11 of 11



                    UPSTATE FUNDING LLC
                    204 LOUISVILLE DRIVE
                    GREENVILLE SC 29607


                    WILMINGTON SAVINGS FUND SOCIETY
                    500 DELAWARE AVENUE
                    WILMINGTON DE 19801
